DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 6/1/2022.  Claims 1-20 remain pending in the present application along with new claims 21-26.  This Action is made FINAL. 
Claim Objections
Claim 20 is objected to because of the following informalities:  on lines 15 and 17, “having” should be “has”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claim 3, the phrase "The system of claim 2, wherein to determine whether or not a location having a set of coordinates, in the plurality of locations of the respective mobile device, is located within the predetermined region, the computing device:" renders the claim indefinite because neither claim 2 nor claim 1 includes the limitation “determine whether or not a location having a set of coordinates, in the plurality of locations of the respective mobile device, is located within the predetermined region” and it is unclear how this limitation modifies the limitations of the claims upon which it depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrey et al. (U.S. Patent Application Publication No. 2002/0102993 A1) (hereinafter Hendrey, cited by Applicant on the IDS).

Regarding claim 1, Hendrey discloses a system, comprising:
a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations (Paragraph 0031 discloses tracking subsystem 132 uses location information provided by telecommunication system 120 to monitor the geographic location of a plurality of MUs 110 served by the telecommunication system 120.  Paragraph 0045 discloses the MU's location is determined by an independent locational technology such as GPS); and
a computing device in communication with the mobile devices to receive locations of the mobile devices at different time instances (Paragraph 0031 discloses tracking subsystem 132 uses location information provided by telecommunication system 120 to monitor the geographic location of a plurality of MUs 110 served by the telecommunication system 120), wherein the computing device:
receives information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once (Paragraph 0035 discloses other data that may also be recorded in database 133 includes the time elapsed between the advertisement and the visit/purchase, and the distance between MU 110 and store 100 at the time of the advertisement for use in later advertising effectiveness analysis);
identifies a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes (Figure 2 and paragraph 0037 disclose identification of a prospective customer in Step 201.  This identification would be responsive to the location of the prospect (preferably the situation in which a prospect is within a predetermined radius of a predetermined point such as the front door of a store), optionally filtered by customer profile information.  Paragraph 0032 discloses the profile may specify the user's interests and types of advertisements he or she desires to receive);
selects a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space (Figure 2 and paragraph 0037 disclose identification of a prospective customer in Step 201.  This identification would be responsive to the location of the prospect (preferably the situation in which a prospect is within a predetermined radius of a predetermined point such as the front door of a store), optionally filtered by customer profile information.  Paragraph 0032 discloses the profile may specify the user's interests and types of advertisements he or she desires to receive);
identifies a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message (Paragraph 0064 discloses MU prospects who do receive an advertisement);
identifies a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message (Paragraph 0064 discloses MU prospects not receiving the advertisement);
for each respective mobile device in the first mobile devices and the second mobile devices, computes a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process); and
calculates a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process).

Regarding claim 2, as applied to claim 1 above, Hendrey further discloses wherein the counts of visitation to the predetermined region by the respective mobile device are determined based on whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process).

Regarding claim 7, as applied to claim 1 above, Hendrey further discloses wherein the first mobile devices are identified to have the first status for having received the message during the time period; and the second mobile devices are identified to have the second status for having not received the message during the time period (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process).

Regarding claim 8, as applied to claim 7 above, Hendrey further discloses wherein the subset of the plurality of mobile devices is selected by excluding mobile devices in one or more first clusters that contain only mobile devices having the second status (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process).

Regarding claim 9, as applied to claim 8 above, Hendrey further discloses wherein the subset of the plurality of mobile devices is selected by further excluding mobile devices in one or more second clusters that contain only mobile devices having the first status (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process).

Regarding claim 18, Hendrey discloses a method implemented in a computing device (Paragraph 0031 discloses tracking subsystem 132 uses location information provided by telecommunication system 120 to monitor the geographic location of a plurality of MUs 110 served by the telecommunication system 120), the method comprising:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations (Paragraph 0031 discloses tracking subsystem 132 uses location information provided by telecommunication system 120 to monitor the geographic location of a plurality of MUs 110 served by the telecommunication system 120.  Paragraph 0045 discloses the MU's location is determined by an independent locational technology such as GPS);
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once (Paragraph 0035 discloses other data that may also be recorded in database 133 includes the time elapsed between the advertisement and the visit/purchase, and the distance between MU 110 and store 100 at the time of the advertisement for use in later advertising effectiveness analysis);
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes (Figure 2 and paragraph 0037 disclose identification of a prospective customer in Step 201.  This identification would be responsive to the location of the prospect (preferably the situation in which a prospect is within a predetermined radius of a predetermined point such as the front door of a store), optionally filtered by customer profile information.  Paragraph 0032 discloses the profile may specify the user's interests and types of advertisements he or she desires to receive);
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space (Figure 2 and paragraph 0037 disclose identification of a prospective customer in Step 201.  This identification would be responsive to the location of the prospect (preferably the situation in which a prospect is within a predetermined radius of a predetermined point such as the front door of a store), optionally filtered by customer profile information.  Paragraph 0032 discloses the profile may specify the user's interests and types of advertisements he or she desires to receive);
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message (Paragraph 0064 discloses MU prospects who do receive an advertisement);
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message (Paragraph 0064 discloses MU prospects not receiving the advertisement);
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process); and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process).

Regarding claim 20, Hendrey discloses a non-transitory computer storage medium storing instructions which when executed by a computing device, cause the computing device to perform a method (Figure 1 and paragraph 0030 disclose advertising tracking system ("tracking system") 105 comprises a computer with a processor 107 and memory 109.  Memory 109 may be a volatile memory, non-volatile memory, or a combination of the two, and may be used to store a prospect tracking manager 130.  The prospect tracking manager 130 is responsible for providing the functionality of the invention using various subsystems.  Advertisement tracking system 105 may comprise a single server computer, or be distributed over multiple servers, based on the size, distribution, and location of the mobile telecommunication system being served), the method comprising:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations (Paragraph 0031 discloses tracking subsystem 132 uses location information provided by telecommunication system 120 to monitor the geographic location of a plurality of MUs 110 served by the telecommunication system 120.  Paragraph 0045 discloses the MU's location is determined by an independent locational technology such as GPS);
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once (Paragraph 0035 discloses other data that may also be recorded in database 133 includes the time elapsed between the advertisement and the visit/purchase, and the distance between MU 110 and store 100 at the time of the advertisement for use in later advertising effectiveness analysis);
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes (Figure 2 and paragraph 0037 disclose identification of a prospective customer in Step 201.  This identification would be responsive to the location of the prospect (preferably the situation in which a prospect is within a predetermined radius of a predetermined point such as the front door of a store), optionally filtered by customer profile information.  Paragraph 0032 discloses the profile may specify the user's interests and types of advertisements he or she desires to receive);
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space (Figure 2 and paragraph 0037 disclose identification of a prospective customer in Step 201.  This identification would be responsive to the location of the prospect (preferably the situation in which a prospect is within a predetermined radius of a predetermined point such as the front door of a store), optionally filtered by customer profile information.  Paragraph 0032 discloses the profile may specify the user's interests and types of advertisements he or she desires to receive);
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices having a first status with respect to the message (Paragraph 0064 discloses MU prospects who do receive an advertisement);
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices having a second status with respect to the message (Paragraph 0064 discloses MU prospects not receiving the advertisement);
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process); and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendrey in view of Wyse (U.S. Patent Application Publication No. 2003/0033273 A1) (hereinafter Wyse, cited by Applicant on the IDS) and further in view of Ruzicka et al. (U.S. Patent Application Publication No. 2017/0123382 A1) (hereinafter Ruzicka, cited by Applicant on the IDS).

Regarding claim 3, as applied to claim 2 above, Hendrey discloses the claimed invention except explicitly disclosing combines the coordinates into an identifier of a cell among the plurality of cells in a grid reference system, wherein the cell contains the respective location on the surface of the Earth.
In analogous art, Wyse discloses combines the coordinates into an identifier of a cell among the plurality of cells in a grid reference system, wherein the cell contains the respective location on the surface of the Earth (Paragraphs 0084, 0086, and 0090 disclose a site 160 is associated with a given linkcell 170 if it is contained in that linkcell 170 (i.e. when site 160 is located within the cell space defined for the given linkcell 170).  Truncation of the fractional part of each coordinate yields a name for a linkcell 170 (e.g. H01V02, where H and V identify a horizontal coordinate component and a vertical coordinate component respectively).  The name for the linkcell 170 in which site 164 is contained, labeled Si in FIG. 5, would be H07V02.  For example, site 164 labeled Si is shown at horizontal coordinate H07.530 and vertical coordinate V02.321).
It would have been obvious to a person of ordinary skill in the art to incorporate using a coordinate system for cell identifiers, as described in Wyse, with a mobile telecommunication system, as described in Hendrey, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing using a coordinate system for cell identifiers of Wyse with a mobile telecommunication system of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wyse.
Hendrey, as modified by Wyse, does not explicitly disclose searches a set of cell identifiers pre-associated with the predetermined region to identify a match; wherein the location having the set of coordinates is determined to be within the predetermined region in response to the match being found in the set of cell identifiers pre-associated with the predetermined region; and wherein the location having the set of coordinates is determined to be not within the predetermined region in response to the match not being found in the set of cell identifiers pre-associated with the predetermined region.
In analogous art, Ruzicka discloses searches a set of cell identifiers pre-associated with the predetermined region to identify a match (Paragraphs 0047 and 0119 disclose the association of cell identifiers and time zones is encoded in time zone index file 120.  The index value is applied to an index file previously generated by applying the space-filling curve to world map polygon shape data indicating time zones by location to determine a time zone for the location of the computing device.  As shown in FIG. 15, index file searcher 1506 receives index value 1512 and time zone index file 120.  In an embodiment, index file searcher 1506 is configured to scan time zone index file 120 for the range containing index value 1512.  For instance, index file searcher 1506 may perform a simple binary search, looking for the first number in time zone index file 120 that is greater than index value 1512, then taking the previous entry (when using the range format described above).  Index file searcher 1506 generates time zone indication 1514, which indicates the determined time zone);
wherein the location having the set of coordinates is determined to be within the predetermined region in response to the match being found in the set of cell identifiers pre-associated with the predetermined region (Paragraph 0052 discloses time zone determiner 114 receives location information 122 from location data source 112 and time zone index file 120 from storage 116.  Time zone determiner 114 is configured to determine the time zone in which computing device 104 is located by generating an index value based on the location of computing device 104 (indicated by location information 122), and applying the index value to time zone index file 120.  Time zone index file 120 maps the applied index value to the time zone in which computing device 104 is located); and
wherein the location having the set of coordinates is determined to be not within the predetermined region in response to the match not being found in the set of cell identifiers pre-associated with the predetermined region (Paragraphs 0052 and 0053 disclose time zone determiner 114 receives location information 122 from location data source 112 and time zone index file 120 from storage 116.  Time zone determiner 114 is configured to determine the time zone in which computing device 104 is located by generating an index value based on the location of computing device 104 (indicated by location information 122), and applying the index value to time zone index file 120.  Time zone index file 120 maps the applied index value to the time zone in which computing device 104 is located.  Location data source 112 may be configured to monitor position changes for computing device 104, and time zone determiner 114 may trigger an update to time zone 124 based on various movement/position criteria, including movement by computing device 104 out of a determined region, an edge of a time zone being predicted to be reached by computing device 104, other movement/position criteria, or other criteria).
It would have been obvious to a person of ordinary skill in the art to incorporate using an index of cell identifiers and locations to determine whether a computing device is within or outside of a zone, as described in Ruzicka, with a mobile telecommunication system, as described in Hendrey, as modified by Wyse, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing using an index of cell identifiers and locations to determine whether a computing device is within or outside of a zone of Ruzicka with a mobile telecommunication system of Hendrey, as modified by Wyse, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ruzicka.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Wyse, and Ruzicka to obtain the invention as specified in claim 3.

Regarding claim 4, as applied to claim 3 above, Hendrey, as modified by Wyse, discloses the claimed invention except explicitly disclosing wherein the coordinates are combined to provide the identifier of the cell according to a predetermined function of the coordinates of the respective location.
In analogous art, Ruzicka discloses wherein the coordinates are combined to provide the identifier of the cell according to a predetermined function of the coordinates of the respective location (Paragraph 0086 discloses cell identifier generator 806 includes an SFC (space filling curve) number generator 1002.  SFC number generator 1002 is configured to generate a Hilbert number, or similar number generated according to another space filling curve algorithm, as a cell identifier for each cell indicated in un-discarded cells indication 812).
It would have been obvious to a person of ordinary skill in the art to incorporate using a function to determine a cell identifier, as described in Ruzicka, with a mobile telecommunication system, as described in Hendrey, as modified by Wyse, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing using a function to determine a cell identifier of Ruzicka with a mobile telecommunication system of Hendrey, as modified by Wyse, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ruzicka.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Wyse, and Ruzicka to obtain the invention as specified in claim 4.

Regarding claim 5, as applied to claim 3 above, Hendrey, as modified by Ruzicka, discloses the claimed invention except explicitly disclosing wherein the coordinates are combined by: generating two integers from the coordinates according to a precision level; and combining the two integers to provide the identifier of the cell.
In analogous art, Wyse discloses wherein the coordinates are combined by:
generating two integers from the coordinates according to a precision level (Paragraphs 0084 and 0090 disclose truncation of the fractional part of each coordinate yields a name for a linkcell 170 (e.g. H01V02, where H and V identify a horizontal coordinate component and a vertical coordinate component respectively).  The name for the linkcell 170 in which site 164 is contained, labeled Si in FIG. 5, would be H07V02.  For example, site 164 labeled Si is shown at horizontal coordinate H07.530 and vertical coordinate V02.321); and
combining the two integers to provide the identifier of the cell (Paragraphs 0084 and 0090 disclose truncation of the fractional part of each coordinate yields a name for a linkcell 170 (e.g. H01V02, where H and V identify a horizontal coordinate component and a vertical coordinate component respectively).  The name for the linkcell 170 in which site 164 is contained, labeled Si in FIG. 5, would be H07V02.  For example, site 164 labeled Si is shown at horizontal coordinate H07.530 and vertical coordinate V02.321).
It would have been obvious to a person of ordinary skill in the art to incorporate using two integers of a coordinate system as a cell identifier, as described in Wyse, with a mobile telecommunication system, as described in Hendrey, as modified by Ruzicka, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing using two integers of a coordinate system as a cell identifier of Wyse with a mobile telecommunication system of Hendrey, as modified by Ruzicka, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wyse.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Ruzicka, and Wyse to obtain the invention as specified in claim 5.

Regarding claim 6, as applied to claim 3 above, Hendrey, as modified by Ruzicka, discloses the claimed invention except explicitly disclosing wherein the coordinates are combined by: selecting digits from the coordinates in accordance with a cell resolution level; and combining the digits selected from the coordinates into an integer representing the identifier of the cell.
In analogous art, Wyse discloses wherein the coordinates are combined by:
selecting digits from the coordinates in accordance with a cell resolution level (Paragraphs 0084 and 0090 disclose truncation of the fractional part of each coordinate yields a name for a linkcell 170 (e.g. H01V02, where H and V identify a horizontal coordinate component and a vertical coordinate component respectively).  The name for the linkcell 170 in which site 164 is contained, labeled Si in FIG. 5, would be H07V02.  For example, site 164 labeled Si is shown at horizontal coordinate H07.530 and vertical coordinate V02.321); and
combining the digits selected from the coordinates into an integer representing the identifier of the cell (Paragraphs 0084 and 0090 disclose truncation of the fractional part of each coordinate yields a name for a linkcell 170 (e.g. H01V02, where H and V identify a horizontal coordinate component and a vertical coordinate component respectively).  The name for the linkcell 170 in which site 164 is contained, labeled Si in FIG. 5, would be H07V02.  For example, site 164 labeled Si is shown at horizontal coordinate H07.530 and vertical coordinate V02.321).
It would have been obvious to a person of ordinary skill in the art to incorporate using digits of a coordinate system as a cell identifier, as described in Wyse, with a mobile telecommunication system, as described in Hendrey, as modified by Ruzicka, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing using digits of a coordinate system as a cell identifier of Wyse with a mobile telecommunication system of Hendrey, as modified by Ruzicka, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wyse.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Ruzicka, and Wyse to obtain the invention as specified in claim 6.

Claims 10, 11, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendrey in view of Gaast et al. (U.S. Patent Application Publication No. 2008/0280618 A1) (hereinafter Gaast, cited by Applicant on the IDS).

Regarding claim 10, as applied to claim 9 above, Hendrey discloses the claimed invention except explicitly disclosing wherein in at least a first cluster of the plurality of clusters, devices in the first mobile devices which are also in the first cluster having a population size that is different from a population size of devices in the second mobile devices which are also in the first cluster.
In analogous art, Gaast discloses wherein in at least a first cluster of the plurality of clusters, devices in the first mobile devices which are also in the first cluster having a population size that is different from a population size of devices in the second mobile devices which are also in the first cluster (Paragraph 0035 discloses one or more mobile units in a first subset of the multicast group and the packets 170, 175 may be intended for one or more mobile units in a second subset of the multicast group).
It would have been obvious to a person of ordinary skill in the art to incorporate one or more mobile units in a first subset and one or more mobile units in a second subset, as described in Gaast, with a mobile telecommunication system, as described in Hendrey, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing one or more mobile units in a first subset and one or more mobile units in a second subset of Gaast with a mobile telecommunication system of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gaast.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey and Gaast to obtain the invention as specified in claim 10.

Regarding claim 11, as applied to claim 9 above, Hendrey discloses the claimed invention except explicitly disclosing wherein a population size of the first mobile devices is different from a population size of the second mobile devices.
In analogous art, Gaast discloses wherein a population size of the first mobile devices is different from a population size of the second mobile devices (Paragraph 0035 discloses one or more mobile units in a first subset of the multicast group and the packets 170, 175 may be intended for one or more mobile units in a second subset of the multicast group).
It would have been obvious to a person of ordinary skill in the art to incorporate one or more mobile units in a first subset and one or more mobile units in a second subset, as described in Gaast, with a mobile telecommunication system, as described in Hendrey, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing one or more mobile units in a first subset and one or more mobile units in a second subset of Gaast with a mobile telecommunication system of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gaast.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey and Gaast to obtain the invention as specified in claim 11.

Regarding claim 16, as applied to claim 7 above, Hendrey discloses the claimed invention except explicitly disclosing wherein the subset of the plurality of mobile devices is selected by further selecting from each cluster having a first number of mobile devices having the first status and a second number of mobile devices having the second status; and the first number is equal to the second number.
In analogous art, Gaast discloses wherein the subset of the plurality of mobile devices is selected by further selecting from each cluster having a first number of mobile devices having the first status and a second number of mobile devices having the second status; and the first number is equal to the second number (Paragraph 0035 discloses one or more mobile units in a first subset of the multicast group and the packets 170, 175 may be intended for one or more mobile units in a second subset of the multicast group).
It would have been obvious to a person of ordinary skill in the art to incorporate one or more mobile units in a first subset and one or more mobile units in a second subset, as described in Gaast, with a mobile telecommunication system, as described in Hendrey, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing one or more mobile units in a first subset and one or more mobile units in a second subset of Gaast with a mobile telecommunication system of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gaast.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey and Gaast to obtain the invention as specified in claim 16.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrey in view of Gaast as applied to claims 11 and 16 above, and further in view of Liu (U.S. Patent Application Publication No. 2015/0310345 A1) (hereinafter Liu, cited by Applicant on the IDS).

Regarding claim 12, as applied to claim 11 above, Hendrey, as modified by Gaast, further discloses wherein for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, the computing device computes:
devices that are in both the first mobile devices and in the respective cluster (Paragraph 0064 discloses MU prospects who do receive an advertisement);
devices that are in both the second devices and in the respective cluster (Paragraph 0064 discloses MU prospects not receiving the advertisement).
Hendrey, as modified by Gaast, does not explicitly disclose wherein for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, the computing device computes: a first average of responses of devices that are in both the first mobile devices; a second average of response of devices that are in both the second devices and in the respective cluster; and a difference between the first average and the second average as a measurement for the respective cluster.
In analogous art, Liu discloses wherein for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, the computing device computes:
a first average of responses of devices that are in both the first mobile devices (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group);
a second average of response of devices that are in both the second devices and in the respective cluster (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group); and
a difference between the first average and the second average as a measurement for the respective cluster (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group).
It would have been obvious to a person of ordinary skill in the art to incorporate a cumulative incremental effect that is equal to the difference between the average response for the test group and the average response for the control group, as described in Liu, with comparing the actions of a group of mobile devices that receives an advertisement to the actions of a group of mobile devices that does not receive the advertisement, as described in Hendrey, as modified by Gaast, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing a cumulative incremental effect that is equal to the difference between the average response for the test group and the average response for the control group of Liu with comparing the actions of a group of mobile devices that receives an advertisement to the actions of a group of mobile devices that does not receive the advertisement of Hendrey, as modified by Gaast, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Gaast, and Liu to obtain the invention as specified in claim 12.

Regarding claim 17, as applied to claim 16 above, Hendrey, as modified by Gaast, further discloses wherein the measurement of the location behavior change is computed by:
first mobile devices (Paragraph 0064 discloses MU prospects who do receive an advertisement);
second mobile devices (Paragraph 0064 discloses MU prospects not receiving the advertisement).
Hendrey, as modified by Gaast, does not explicitly disclose wherein the measurement of the location behavior change is computed by: computing a first average of the responses of first mobile devices; computing a second average of the responses of the second mobile devices; and computing the measurement of the location behavior change from a difference between the first average and the second average.
In analogous art, Liu discloses wherein the measurement of the location behavior change is computed by:
computing a first average of the responses of first mobile devices (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group);
computing a second average of the responses of the second mobile devices (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group); and
computing the measurement of the location behavior change from a difference between the first average and the second average (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group).
It would have been obvious to a person of ordinary skill in the art to incorporate a cumulative incremental effect that is equal to the difference between the average response for the test group and the average response for the control group, as described in Liu, with comparing the actions of a group of mobile devices that receives an advertisement to the actions of a group of mobile devices that does not receive the advertisement, as described in Hendrey, as modified by Gaast, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing a cumulative incremental effect that is equal to the difference between the average response for the test group and the average response for the control group of Liu with comparing the actions of a group of mobile devices that receives an advertisement to the actions of a group of mobile devices that does not receive the advertisement of Hendrey, as modified by Gaast, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Gaast, and Liu to obtain the invention as specified in claim 17.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrey in view of Gaast and further in view of Liu as applied to claim 12 above, and further in view of Pitakdumrongkija et al. (U.S. Patent Application Publication No. 2015/0031284 A1) (hereinafter Pitakdumrongkija, cited by Applicant on the IDS).

Regarding claim 13, as applied to claim 12 above, Hendrey, as modified by Gaast and Liu, discloses wherein the measurement of the location behavior change is computed from measurements computed for clusters that contain the first mobile devices and second mobile devices (Paragraph 0064 discloses some MU prospects might not be given an advertisement, and then monitored to see if they appear to enter the potentially sponsoring store (either actually entering it, or merely entering the general vicinity if accurate positioning technology is not available).  Then, the percentage of MU prospects who do receive an advertisement could be compared with the ones not receiving the advertisement to determine the effectiveness of that advertisement process).
 Hendrey, as modified by Gaast and Liu, does not explicitly disclose wherein the measurement is computed from a weighted average of measurements computed for clusters that contain the first mobile devices and second mobile devices.
In analogous art, Pitakdumrongkija discloses wherein the measurement is computed from a weighted average of measurements computed for clusters that contain the first mobile devices and second mobile devices (Paragraphs 0086, 0087, 0104, and 0122 disclose a weighted average RSRP with respect to number of RN-UEs, weight=normalized number of RN-UEs in each RN with predefined constant).
It would have been obvious to a person of ordinary skill in the art to incorporate weighting a measurement by the number of UEs using an RN, as described in Pitakdumrongkija, with measuring location behavior change, as described in Hendrey, as modified by Gaast and Liu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing weighting a measurement by the number of UEs using an RN of Pitakdumrongkija with measuring location behavior change of Hendrey, as modified by Gaast and Liu, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pitakdumrongkija.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Gaast, Liu, and Pitakdumrongkija to obtain the invention as specified in claim 13.

Regarding claim 14, as applied to claim 13 above, Hendrey, as modified by Gaast and Liu, discloses the claimed invention except explicitly disclosing wherein the weighted average is based on weights assigned to the clusters that contain the first mobile devices and second mobile devices; and the weights are proportional to sizes of the clusters that contain the first mobile devices and second mobile devices.
In analogous art, Pitakdumrongkija discloses wherein the weighted average is based on weights assigned to the clusters that contain the first mobile devices and second mobile devices; and the weights are proportional to sizes of the clusters that contain the first mobile devices and second mobile devices (Paragraphs 0086, 0087, 0104, and 0122 disclose a weighted average RSRP with respect to number of RN-UEs, weight=normalized number of RN-UEs in each RN with predefined constant).
It would have been obvious to a person of ordinary skill in the art to incorporate weighting a measurement by the number of UEs using an RN, as described in Pitakdumrongkija, with measuring location behavior change, as described in Hendrey, as modified by Gaast and Liu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing weighting a measurement by the number of UEs using an RN of Pitakdumrongkija with measuring location behavior change of Hendrey, as modified by Gaast and Liu, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pitakdumrongkija.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Gaast, Liu, and Pitakdumrongkija to obtain the invention as specified in claim 14.

Regarding claim 15, as applied to claim 13 above, Hendrey, as modified by Gaast and Liu, discloses the claimed invention except explicitly disclosing wherein the sizes of the clusters that contain the first mobile devices and second mobile devices are computed based on at least one of: counts of devices that are in both the first mobile devices and the clusters that contain the first mobile devices and second mobile devices; counts of devices that are in both the second mobile devices and the clusters that contain the first mobile devices and second mobile devices; and counts of devices that are in either the first mobile devices or the second mobile devices and in the clusters that contain the first mobile devices and second mobile devices.
In analogous art, Pitakdumrongkija discloses wherein the sizes of the clusters that contain the first mobile devices and second mobile devices are computed based on at least one of: counts of devices that are in both the first mobile devices and the clusters that contain the first mobile devices and second mobile devices; counts of devices that are in both the second mobile devices and the clusters that contain the first mobile devices and second mobile devices; and counts of devices that are in either the first mobile devices or the second mobile devices and in the clusters that contain the first mobile devices and second mobile devices (Paragraphs 0086, 0087, 0104, and 0122 disclose a weighted average RSRP with respect to number of RN-UEs, weight=normalized number of RN-UEs in each RN with predefined constant).
It would have been obvious to a person of ordinary skill in the art to incorporate weighting a measurement by the number of UEs using an RN, as described in Pitakdumrongkija, with measuring location behavior change, as described in Hendrey, as modified by Gaast and Liu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing weighting a measurement by the number of UEs using an RN of Pitakdumrongkija with measuring location behavior change of Hendrey, as modified by Gaast and Liu, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pitakdumrongkija.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey, Gaast, Liu, and Pitakdumrongkija to obtain the invention as specified in claim 15.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendrey in view of Liu.

Regarding claim 19, as applied to claim 18 above, Hendrey further discloses wherein the calculating comprising:
for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, computing a cluster-level measurement of the location behavior change from a difference between:
devices that are both in the plurality of the first mobile devices and in the respective cluster (Paragraph 0064 discloses MU prospects who do receive an advertisement); and
devices that are both in the plurality of the second mobile devices and in the respective cluster (Paragraph 0064 discloses MU prospects not receiving the advertisement).
Hendrey does not explicitly disclose wherein the calculating comprising: for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, computing a cluster-level measurement of the location behavior change from a difference between: a first average of responses of devices that are both in the plurality of the first mobile devices and in the respective cluster; and a second average of responses of devices that are both in the plurality of the second mobile devices and in the respective cluster; and combining cluster-level measurements of the location behavior change of clusters that have mobile devices in the subset to generate the measurement of the location behavior change.
In analogous art, Liu discloses wherein the calculating comprising:
for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, computing a cluster-level measurement of the location behavior change from a difference between:
a first average of responses of devices that are both in the plurality of the first mobile devices and in the respective cluster (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group); and
a second average of responses of devices that are both in the plurality of the second mobile devices and in the respective cluster (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group); and
combining cluster-level measurements of the location behavior change of clusters that have mobile devices in the subset to generate the measurement of the location behavior change (Paragraph 0025 discloses determining a cumulative incremental effect value that is equal to the difference between the average response (Y) value for the test group and the average response (Y) value for the control group).
It would have been obvious to a person of ordinary skill in the art to incorporate a cumulative incremental effect that is equal to the difference between the average response for the test group and the average response for the control group, as described in Liu, with comparing the actions of a group of mobile devices that receives an advertisement to the actions of a group of mobile devices that does not receive the advertisement, as described in Hendrey, because doing so is combining prior art elements according to known methods to yield predictable results.  Combing a cumulative incremental effect that is equal to the difference between the average response for the test group and the average response for the control group of Liu with comparing the actions of a group of mobile devices that receives an advertisement to the actions of a group of mobile devices that does not receive the advertisement of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hendrey and Liu to obtain the invention as specified in claim 19.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrey in view of Lei et al. (U.S. Patent Application Publication No. 2008/0280635 A1) (hereinafter Lei).

Regarding claim 21, as applied to claim 1 above, Hendrey discloses the claimed invention except explicitly disclosing wherein identifying the mobile devices in each of the plurality of clusters is based on a k-mean clustering algorithm.
In analogous art, Lei discloses wherein identifying the mobile devices in each of the plurality of clusters is based on a k-mean clustering algorithm (Paragraph 0059 discloses the wireless devices in each clustering factory are divided into group members and noises through a clustering algorithm, for example, K-mean clustering algorithm, according to the feature vector corresponding to the clustering factory.  For example, by grouping the wireless devices A, B, and C in the clustering factory FAC.sub.1 through K-mean clustering algorithm (K=2) according to the feature vectors VEC'A, VEC'B, and VECC respectively corresponding to the wireless devices A, B, and C, the wireless devices A and B are put into the same group while the wireless device C is put in another group by itself).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate wireless devices divided into groups using a K-mean clustering algorithm, as described in Lei, with using a user's interests and types of advertisements the user desires to receive to determine groups, as described in Hendrey, because doing so is simple substitution of one known element (basis for grouping) for another to obtain predictable results.  Combining wireless devices divided into groups using a K-mean clustering algorithm of Lei with using a user's interests and types of advertisements the user desires to receive to determine groups of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lei.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hendrey and Lei to obtain the invention as specified in claim 21.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrey in view of Tsuchiya et al. (U.S. Patent Application Publication No. 2016/0085815 A1) (hereinafter Tsuchiya).

Regarding claim 22, as applied to claim 1 above, Hendrey discloses the claimed invention except explicitly disclosing wherein identifying the mobile devices in each of the plurality of clusters comprises: scoring the mobile devices according to their attribute values; and identifying the mobile devices in each of the plurality of clusters based on the scoring.
In analogous art, Tsuchiya discloses wherein identifying the mobile devices in each of the plurality of clusters comprises:
scoring the mobile devices according to their attribute values (Paragraph 0033 discloses the control unit 32 assigns the user terminal 5 to one or more groups based on the extracted user information.  For example, when the user entering place is a store of a business operator who provides goods or services, the control unit 32 assigns, to the user terminal 5, a group where the user attribute or behavior attribute included in pieces of the user information corresponding to the user terminal 5 is the same among members.  The control unit 32 determines that the user attribute is the same when similarity of the user attribute set for each group is equal to or higher than a predetermined threshold); and
identifying the mobile devices in each of the plurality of clusters based on the scoring (Paragraph 0033 discloses the control unit 32 assigns the user terminal 5 to one or more groups based on the extracted user information.  For example, when the user entering place is a store of a business operator who provides goods or services, the control unit 32 assigns, to the user terminal 5, a group where the user attribute or behavior attribute included in pieces of the user information corresponding to the user terminal 5 is the same among members.  The control unit 32 determines that the user attribute is the same when similarity of the user attribute set for each group is equal to or higher than a predetermined threshold).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate user terminals assigned to groups based on similarity of the user attribute, as described in Tsuchiya, with using a user's interests and types of advertisements the user desires to receive to determine groups, as described in Hendrey, because doing so is simple substitution of one known element (basis for grouping) for another to obtain predictable results.  Combining user terminals assigned to groups based on similarity of the user attribute of Tsuchiya with using a user's interests and types of advertisements the user desires to receive to determine groups of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsuchiya.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hendrey and Tsuchiya to obtain the invention as specified in claim 22.

Regarding claim 24, as applied to claim 1 above, Hendrey discloses the claimed invention except explicitly disclosing wherein identifying the mobile devices in each of the plurality of clusters comprises identifying mobile devices having behavioral attributes that are close to each other in the attribute space.
In analogous art, Tsuchiya discloses wherein identifying the mobile devices in each of the plurality of clusters comprises identifying mobile devices having behavioral attributes that are close to each other in the attribute space (Paragraph 0033 discloses the control unit 32 assigns the user terminal 5 to one or more groups based on the extracted user information.  For example, when the user entering place is a store of a business operator who provides goods or services, the control unit 32 assigns, to the user terminal 5, a group where the user attribute or behavior attribute included in pieces of the user information corresponding to the user terminal 5 is the same among members).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate user terminals assigned to groups based on behavior attribute, as described in Tsuchiya, with using a user's interests and types of advertisements the user desires to receive to determine groups, as described in Hendrey, because doing so is simple substitution of one known element (basis for grouping) for another to obtain predictable results.  Combining user terminals assigned to groups based on behavior attribute of Tsuchiya with using a user's interests and types of advertisements the user desires to receive to determine groups of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tsuchiya.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hendrey and Tsuchiya to obtain the invention as specified in claim 24.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrey in view of McKenna et al. (U.S. Patent Application Publication No. 2010/0228814  A1) (hereinafter McKenna).

Regarding claim 23, as applied to claim 1 above, Hendrey discloses the claimed invention except explicitly disclosing wherein identifying the mobile devices in each of the plurality of clusters comprises identifying mobile devices having demographic attributes that are close to each other in the attribute space.
In analogous art, McKenna discloses wherein identifying the mobile devices in each of the plurality of clusters comprises identifying mobile devices having demographic attributes that are close to each other in the attribute space (Figure 3 and paragraphs 0040 and 0062 disclose end user devices can be grouped by region, locale, or geography as sub-populations 105-106-107 where sub-population 107 is the Nth sub-population.  In aggregate, all of the sub-populations form the "population" of end users.  While not shown, these sub-populations could also be formed on the basis of end user attributes such as demographic, psychographic, or socio-graphic attributes; thus, the grouping may be logical and not physical.  a logical end user group 300 comprised of end user devices 301-302 individually and in aggregate create content which is supplied to the network in general.  End user group 300 is a logical grouping of end users that have a common interest profile, be it demographic, psychographic, or socio-graphic, and have a like desire to contribute content back to the end user group 300 in some logical manner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate end user devices grouped based on demographic or psychographic information, as described in McKenna, with using a user's interests and types of advertisements the user desires to receive to determine groups, as described in Hendrey, because doing so is simple substitution of one known element (basis for grouping) for another to obtain predictable results.  Combining end user devices grouped based on demographic or psychographic information of McKenna with using a user's interests and types of advertisements the user desires to receive to determine groups of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of McKenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hendrey and McKenna to obtain the invention as specified in claim 23.

Regarding claim 26, as applied to claim 1 above, Hendrey discloses the claimed invention except explicitly disclosing wherein identifying the mobile devices in each of the plurality of clusters comprises identifying mobile devices having psycho-graphic attributes that are close to each other in the attribute space.
In analogous art, McKenna discloses wherein identifying the mobile devices in each of the plurality of clusters comprises identifying mobile devices having psycho-graphic attributes that are close to each other in the attribute space (Figure 3 and paragraphs 0040 and 0062 disclose end user devices can be grouped by region, locale, or geography as sub-populations 105-106-107 where sub-population 107 is the Nth sub-population.  In aggregate, all of the sub-populations form the "population" of end users.  While not shown, these sub-populations could also be formed on the basis of end user attributes such as demographic, psychographic, or socio-graphic attributes; thus, the grouping may be logical and not physical.  a logical end user group 300 comprised of end user devices 301-302 individually and in aggregate create content which is supplied to the network in general.  End user group 300 is a logical grouping of end users that have a common interest profile, be it demographic, psychographic, or socio-graphic, and have a like desire to contribute content back to the end user group 300 in some logical manner).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate end user devices grouped based on demographic or psychographic information, as described in McKenna, with using a user's interests and types of advertisements the user desires to receive to determine groups, as described in Hendrey, because doing so is simple substitution of one known element (basis for grouping) for another to obtain predictable results.  Combining end user devices grouped based on demographic or psychographic information of McKenna with using a user's interests and types of advertisements the user desires to receive to determine groups of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of McKenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hendrey and McKenna to obtain the invention as specified in claim 26.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrey in view of Relyea, Jr. et al. (U.S. Patent Application Publication No. 2010/0250327 A1) (hereinafter Relyea).

Regarding claim 25, as applied to claim 1 above, Hendrey discloses the claimed invention except explicitly disclosing wherein identifying the mobile devices in each of the plurality of clusters comprises identifying mobile devices having propensity attributes that are close to each other in the attribute space.
In analogous art, Relyea discloses wherein identifying the mobile devices in each of the plurality of clusters comprises identifying mobile devices having propensity attributes that are close to each other in the attribute space (Paragraph 0011 discloses implementations described herein may allow a subscription television service provider to define micro-groups of users and identify micro-group tendencies to provide targeted advertising to members of the micro-group.  As used herein, the term "micro-group" may refer to a group of subscribers to the subscription television service that are associated by an expressed interest.  The micro-group may be created based on a variety of techniques, including social networking (e.g., chat group participation, accepting an invitation as a group member, etc.), past viewing histories, and/or real-time viewing behavior.  In some implementations, the micro-group tendencies may change dynamically as different users join or leave the micro-group.  Implementations described herein may be incorporated using a television display and video client (e.g., a set-top box), a personal computer, a mobile telecommunications device, and/or combinations thereof).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate mobile telecommunication devices grouped based on tendencies, as described in Relyea, with using a user's interests and types of advertisements the user desires to receive to determine groups, as described in Hendrey, because doing so is simple substitution of one known element (basis for grouping) for another to obtain predictable results.  Combining mobile telecommunication devices grouped based on tendencies of Relyea with using a user's interests and types of advertisements the user desires to receive to determine groups of Hendrey was within the ordinary ability of one of ordinary skill in the art based on the teachings of Relyea.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hendrey and Relyea to obtain the invention as specified in claim 25.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,779,109.  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-20 of U.S. Patent No. 9,986,527.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-6, 18, and 20 of the present invention are a broader version of claims 1 and 15-20 of U.S. Patent No. 9,986,527 as follows.

Claim 1 of U.S. Patent No. 9,986,527 includes all of the limitations of claim 1 of the present application as follows:
a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations; and
a computing device in communication with the mobile devices to receive locations of the mobile devices at different time instances, wherein the computing device:
receives information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifies a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selects a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifies a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message;
identifies a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computes a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculates a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 1 of U.S. Patent No. 9,986,527 also includes the following limitations: the first status with respect to the message is “receives the message at least once during the time period”; the second status with respect to the message is " does not receive the message during the time period"; computes a response is “determines whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region; converts the plurality of locations of the respective mobile device into a time series of measurements of visitation of the respective mobile device to the predetermined region for a plurality of time intervals corresponding to the time series; computes a plurality of responses at a plurality of time instances during the time period by applying a weight function to the time series of the measurements of visitation to the predetermined region; and sums the plurality of responses at the plurality of time instances as a summed response of the respective mobile device”; and a difference between responses of the first mobile devices and responses of the second mobile devices is "a difference between: an average of the summed responses of mobile devices in the first subset, and an average of the summed responses of mobile devices in the second subset".
Nonetheless, the removal of said limitations from claim 1 of the present application makes claim 1 of the present application a broader version of claim 1 of U.S. Patent No. 9,986,527.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 of the present application is not patentably distinct from claim 1 of U.S. Patent No. 9,986,527.

Claim 15 of U.S. Patent No. 9,986,527 claims exactly the same limitations as claim 3 of the present application, namely “wherein to determine whether or not a location having a set of coordinates, in the plurality of locations of the respective mobile device, is located within the predetermined region, the computing device: combines the coordinates into an identifier of a cell among the plurality of cells in a grid reference system, wherein the cell contains the respective location on the surface of the Earth; and searches a set of cell identifiers pre-associated with the predetermined region to identify a match; wherein the location having the set of coordinates is determined to be within the predetermined region in response to the match being found in the set of cell identifiers pre-associated with the predetermined region; and wherein the location having the set of coordinates is determined to be not within the predetermined region in response to the match not being found in the set of cell identifiers pre-associated with the predetermined region”.

Claim 16 of U.S. Patent No. 9,986,527 claims exactly the same limitations as claim 4 of the present application, namely “wherein the coordinates are combined to provide the identifier of the cell according to a predetermined function of the coordinates of the respective location”.

Claim 17 of U.S. Patent No. 9,986,527 claims exactly the same limitations as claim 5 of the present application, namely “wherein the coordinates are combined by: generating two integers from the coordinates according to a precision level; and combining the two integers to provide the identifier of the cell”.

Claim 18 of U.S. Patent No. 9,986,527 claims exactly the same limitations as claim 6 of the present application, namely “wherein the coordinates are combined by: selecting digits from the coordinates in accordance with a cell resolution level; and combining the digits selected from the coordinates into an integer representing the identifier of the cell”.

Claim 19 of U.S. Patent No. 9,986,527 includes all of the limitations of claim 18 of the present application as follows:
A method implemented in a computing device, the method comprising:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations;
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message;
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 19 of U.S. Patent No. 9,986,527 also includes the following limitations: the first status with respect to the message is “receives the message at least once during the time period”; the second status with respect to the message is " does not receive the message during the time period"; computes a response is “determines whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region; converts the plurality of locations of the respective mobile device into a time series of measurements of visitation of the respective mobile device to the predetermined region for a plurality of time intervals corresponding to the time series; computes a plurality of responses at a plurality of time instances during the time period by applying a weight function to the time series of the measurements of visitation to the predetermined region; and sums the plurality of responses at the plurality of time instances as a summed response of the respective mobile device”; and a difference between responses of the first mobile devices and responses of the second mobile devices is " a difference between: an average of the summed responses of mobile devices in the first subset, and an average of the summed responses of mobile devices in the second subset".
Nonetheless, the removal of said limitations from claim 18 of the present application makes claim 18 of the present application a broader version of claim 19 of U.S. Patent No. 9,986,527.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 18 of the present application is not patentably distinct from claim 19 of U.S. Patent No. 9,986,527.

Claim 20 of U.S. Patent No. 9,986,527 includes all of the limitations of claim 20 of the present application as follows:
A non-transitory computer storage medium storing instructions which when executed by a computing device, cause the computing device to perform a method, the method comprising:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations;
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices having a first status with respect to the message;
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices having a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 20 of U.S. Patent No. 9,986,527 also includes the following limitations: the first status with respect to the message is “receives the message at least once during the time period”; the second status with respect to the message is " does not receive the message during the time period"; computes a response is “determines whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region; converts the plurality of locations of the respective mobile device into a time series of measurements of visitation of the respective mobile device to the predetermined region for a plurality of time intervals corresponding to the time series; computes a plurality of responses at a plurality of time instances during the time period by applying a weight function to the time series of the measurements of visitation to the predetermined region; and sums the plurality of responses at the plurality of time instances as a summed response of the respective mobile device”; and a difference between responses of the first mobile devices and responses of the second mobile devices is " a difference between: an average of the summed responses of mobile devices in the first subset, and an average of the summed responses of mobile devices in the second subset".
Nonetheless, the removal of said limitations from claim 20 of the present application makes claim 20 of the present application a broader version of claim 20 of U.S. Patent No. 9,986,527.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 20 of the present application is not patentably distinct from claim 20 of U.S. Patent No. 9,986,527.

Claims 1-6, 11, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 14-20 of U.S. Patent No. 10,036,638.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 11, 18, and 20 of the present invention are a broader version of claims 1, 9, and 14-20 of U.S. Patent No. 10,036,638 as follows.

Claim 1 of U.S. Patent No. 10,036,638 includes all of the limitations of claim 1 of the present application as follows:
a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations; and
a computing device in communication with the mobile devices to receive locations of the mobile devices at different time instances, wherein the computing device:
receives information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifies a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selects a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifies a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message;
identifies a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computes a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculates a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 1 of U.S. Patent No. 10,036,638 also includes the following limitations: the first status with respect to the message is “receives the message at least once during the time period”; the second status with respect to the message is " does not receive the message during the time period"; computes a response is “determines whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region; converts the plurality of locations of the respective mobile device into a time series of measurements of visitation of the respective mobile device to the predetermined region for a plurality of time intervals corresponding to the time series; computes a plurality of responses at a plurality of time instances during the time period by applying a weight function to the time series of the measurements of visitation to the predetermined region; and sums the plurality of responses at the plurality of time instances as a response of the respective mobile device”; and a difference between responses of the first mobile devices and responses of the second mobile devices is " a difference between: an average of responses of mobile devices in the first subset, and an average of responses of mobile devices in the second subset".
Nonetheless, the removal of said limitations from claim 1 of the present application makes claim 1 of the present application a broader version of claim 1 of U.S. Patent No. 10,036,638.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 of the present application is not patentably distinct from claim 1 of U.S. Patent No. 10,036,638.

Claim 14 of U.S. Patent No. 10,036,638 claims exactly the same limitations as claim 2 of the present application, namely “wherein the counts of visitation to the predetermined region by the respective mobile device are determined based on whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region”.

Claim 15 of U.S. Patent No. 10,036,638 claims exactly the same limitations as claim 3 of the present application, namely “wherein to determine whether or not a location having a set of coordinates, in the plurality of locations of the respective mobile device, is located within the predetermined region, the computing device: combines the coordinates into an identifier of a cell among the plurality of cells in a grid reference system, wherein the cell contains the respective location on the surface of the Earth; and searches a set of cell identifiers pre-associated with the predetermined region to identify a match; wherein the location having the set of coordinates is determined to be within the predetermined region in response to the match being found in the set of cell identifiers pre-associated with the predetermined region; and wherein the location having the set of coordinates is determined to be not within the predetermined region in response to the match not being found in the set of cell identifiers pre-associated with the predetermined region”.

Claim 16 of U.S. Patent No. 10,036,638 claims exactly the same limitations as claim 4 of the present application, namely “wherein the coordinates are combined to provide the identifier of the cell according to a predetermined function of the coordinates of the respective location”.

Claim 17 of U.S. Patent No. 10,036,638 claims exactly the same limitations as claim 5 of the present application, namely “wherein the coordinates are combined by: generating two integers from the coordinates according to a precision level; and combining the two integers to provide the identifier of the cell”.

Claim 18 of U.S. Patent No. 10,036,638 claims exactly the same limitations as claim 6 of the present application, namely “wherein the coordinates are combined by: selecting digits from the coordinates in accordance with a cell resolution level; and combining the digits selected from the coordinates into an integer representing the identifier of the cell”.

Claim 9 of U.S. Patent No. 10,036,638 claims the same limitations as claim 11 of the present application, namely wherein a population size of the first mobile devices is different from a population size of the second mobile devices.

Claim 19 of U.S. Patent No. 10,036,638 includes all of the limitations of claim 18 of the present application as follows:
A method implemented in a computing device, the method comprising:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations;
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message;
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 19 of U.S. Patent No. 10,036,638 also includes the following limitations: the first status with respect to the message is “receives the message at least once during the time period”; the second status with respect to the message is " does not receive the message during the time period"; computes a response is “determines whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region; converts the plurality of locations of the respective mobile device into a time series of measurements of visitation of the respective mobile device to the predetermined region for a plurality of time intervals corresponding to the time series; computes a plurality of responses at a plurality of time instances during the time period by applying a weight function to the time series of the measurements of visitation to the predetermined region; and sums the plurality of responses at the plurality of time instances as a response of the respective mobile device”; and a difference between responses of the first mobile devices and responses of the second mobile devices is " a difference between: an average of responses of mobile devices in the first subset, and an average of responses of mobile devices in the second subset".
Nonetheless, the removal of said limitations from claim 18 of the present application makes claim 18 of the present application a broader version of claim 19 of U.S. Patent No. 10,036,638.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 18 of the present application is not patentably distinct from claim 19 of U.S. Patent No. 10,036,638.

Claim 20 of U.S. Patent No. 10,036,638 includes all of the limitations of claim 20 of the present application as follows:
A non-transitory computer storage medium storing instructions which when executed by a computing device, cause the computing device to perform a method, the method comprising:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations;
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices having a first status with respect to the message;
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices having a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 20 of U.S. Patent No. 10,036,638 also includes the following limitations: the first status with respect to the message is “receives the message at least once during the time period”; the second status with respect to the message is " does not receive the message during the time period"; computes a response is “determines whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region; converts the plurality of locations of the respective mobile device into a time series of measurements of visitation of the respective mobile device to the predetermined region for a plurality of time intervals corresponding to the time series; computes a plurality of responses at a plurality of time instances during the time period by applying a weight function to the time series of the measurements of visitation to the predetermined region; and sums the plurality of responses at the plurality of time instances as a response of the respective mobile device”; and a difference between responses of the first mobile devices and responses of the second mobile devices is " a difference between: an average of responses of mobile devices in the first subset, and an average of responses of mobile devices in the second subset".
Nonetheless, the removal of said limitations from claim 20 of the present application makes claim 20 of the present application a broader version of claim 20 of U.S. Patent No. 10,036,638.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 20 of the present application is not patentably distinct from claim 20 of U.S. Patent No. 10,036,638.

Claims 1-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 of U.S. Patent No. 10,323,944.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 10-20 of the present invention are a broader version of claims 1-7 and 10-20 of U.S. Patent No. 10,323,944 as follows.

Claim 1 of U.S. Patent No. 10,323,944 includes all of the limitations of claim 1 of the present application as follows:
a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations; and
a computing device in communication with the mobile devices to receive locations of the mobile devices at different time instances, wherein the computing device:
receives information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifies a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selects a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifies a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message;
identifies a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computes a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculates a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 1 of U.S. Patent No. 10,323,944 also includes the following limitations: “the plurality of clusters comprising a first cluster and a second cluster;” “wherein some of the first mobile devices are in the first cluster and some of the first mobile devices are in the second cluster;” “wherein some of the second mobile devices are in the first cluster and some of the second mobile devices are in the second cluster;” and calculates a measurement is “calculates, separately for the first cluster and for the second cluster, a respective measurement”.
Nonetheless, the removal of said limitations from claim 1 of the present application makes claim 1 of the present application a broader version of claim 1 of U.S. Patent No. 10,323,944.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 of the present application is not patentably distinct from claim 1 of U.S. Patent No. 10,323,944.

Claim 2 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 2 of the present application, namely “wherein the counts of visitation to the predetermined region by the respective mobile device are determined based on whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region.”

Claim 3 of U.S. Patent No. 10,323,944 claims nearly identical limitations as claim 3 of the present application, namely “wherein to determine whether or not a location having a set of coordinates, in the plurality of locations of the respective mobile device, is located within the predetermined region, the computing device: combines the coordinates into an identifier of a cell among the plurality of cells in a grid reference system, wherein the cell contains the respective location on the surface of the Earth; and searches a set of cell identifiers pre-associated with the predetermined region to identify a match; wherein the location having the set of coordinates is determined to be within the predetermined region in response to the match being found in the set of cell identifiers pre-associated with the predetermined region; and wherein the location having the set of coordinates is determined to be not within the predetermined region in response to the match not being found in the set of cell identifiers pre-associated with the predetermined region.”

Claim 4 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 4 of the present application, namely “wherein the coordinates are combined to provide the identifier of the cell according to a predetermined function of the coordinates of the respective location.”

Claim 5 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 5 of the present application, namely “wherein the coordinates are combined by: generating two integers from the coordinates according to a precision level; and combining the two integers to provide the identifier of the cell.”

Claim 6 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 6 of the present application, namely “wherein the coordinates are combined by: selecting digits from the coordinates in accordance with a cell resolution level; and combining the digits selected from the coordinates into an integer representing the identifier of the cell.”

Claim 7 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 7 of the present application, namely “wherein the first mobile devices are identified to have the first status for having received the message during the time period; and the second mobile devices are identified to have the second status for having not received the message during the time period.”

Claim 10 of U.S. Patent No. 10,323,944 claims nearly identical limitations as claim 10 of the present application, namely “wherein in at least a first cluster of the plurality of clusters, devices in the first mobile devices which are also in the first cluster having a population size that is different from a population size of devices in the second mobile devices which are also in the first cluster.”

Claim 11 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 11 of the present application, namely “wherein a population size of the first mobile devices is different from a population size of the second mobile devices.”

Claim 12 of U.S. Patent No. 10,323,944 claims nearly identical limitations as claim 12 of the present application, namely “wherein for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, the computing device computes: a first average of responses of devices that are in both the first mobile devices and in the respective cluster; a second average of response of devices that are in both the second devices and in the respective cluster; and a difference between the first average and the second average as a measurement for the respective cluster.”

Claim 13 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 13 of the present application, namely “wherein the measurement of the location behavior change is computed from a weighted average of measurements computed for clusters that contain the first mobile devices and second mobile devices.”

Claim 14 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 14 of the present application, namely “wherein the weighted average is based on weights assigned to the clusters that contain the first mobile devices and second mobile devices; and the weights are proportional to sizes of the clusters that contain the first mobile devices and second mobile devices.”

Claim 15 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 15 of the present application, namely “wherein the sizes of the clusters that contain the first mobile devices and second mobile devices are computed based on at least one of: counts of devices that are in both the first mobile devices and the clusters that contain the first mobile devices and second mobile devices; counts of devices that are in both the second mobile devices and the clusters that contain the first mobile devices and second mobile devices; and counts of devices that are in either the first mobile devices or the second mobile devices and in the clusters that contain the first mobile devices and second mobile devices.”

Claim 16 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 16 of the present application, namely “wherein the subset of the plurality of mobile devices is selected by further selecting from each cluster having a first number of mobile devices having the first status and a second number of mobile devices having the second status; and the first number is equal to the second number.”

Claim 17 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 17 of the present application, namely “wherein the measurement of the location behavior change is computed by: computing a first average of the responses of first mobile devices; computing a second average of the responses of the second mobile devices; and computing the measurement of the location behavior change from a difference between the first average and the second average.”

Claim 18 of U.S. Patent No. 10,323,944 includes all of the limitations of claim 18 of the present application as follows:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations;
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message;
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 18 of U.S. Patent No. 10,323,944 also includes the following limitations: “the plurality of clusters comprising a first cluster and a second cluster;” “wherein some of the first mobile devices are in the first cluster and some of the first mobile devices are in the second cluster;” “wherein some of the second mobile devices are in the first cluster and some of the second mobile devices are in the second cluster;” and calculating a measurement is “calculating, separately for the first cluster and for the second cluster, a respective measurement”.
Nonetheless, the removal of said limitations from claim 18 of the present application makes claim 18 of the present application a broader version of claim 18 of U.S. Patent No. 10,323,944.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 18 of the present application is not patentably distinct from claim 18 of U.S. Patent No. 10,323,944.

Claim 19 of U.S. Patent No. 10,323,944 claims exactly the same limitations as claim 19 of the present application, namely “wherein the calculating comprising: for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, computing a cluster-level measurement of the location behavior change from a difference between: a first average of responses of devices that are both in the plurality of the first mobile devices and in the respective cluster; and a second average of responses of devices that are both in the plurality of the second mobile devices and in the respective cluster; and combining cluster-level measurements of the location behavior change of clusters that have mobile devices in the subset to generate the measurement of the location behavior change.”

Claim 20 of U.S. Patent No. 10,323,944 includes all of the limitations of claim 20 of the present application as follows:
A non-transitory computer storage medium storing instructions which when executed by a computing device, cause the computing device to perform a method, the method comprising:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations;
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices having a first status with respect to the message;
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices having a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 20 of U.S. Patent No. 10,323,944 also includes the following limitations: “the plurality of clusters comprising a first cluster and a second cluster;” “wherein some of the first mobile devices are in the first cluster and some of the first mobile devices are in the second cluster;” “wherein some of the second mobile devices are in the first cluster and some of the second mobile devices are in the second cluster;” and calculating a measurement is “calculating, separately for the first cluster and for the second cluster, a respective measurement”.
Nonetheless, the removal of said limitations from claim 20 of the present application makes claim 20 of the present application a broader version of claim 20 of U.S. Patent No. 10,323,944.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 204 (1963)), claim 20 of the present application is not patentably distinct from claim 20 of U.S. Patent No. 10,323,944.

Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,779,109.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 and 18-20 of the present invention are a broader version of claims 1-15 of U.S. Patent No. 10,779,109 as follows.

Claim 1 of U.S. Patent No. 10,779,109 includes all of the limitations of claim 1 of the present application as follows:
a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations; and
a computing device in communication with the mobile devices to receive locations of the mobile devices at different time instances, wherein the computing device:
receives information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifies a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selects a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifies a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message;
identifies a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computes a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculates a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 1 of U.S. Patent No. 10,779,109 also includes the following limitations: “wherein for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, the computing device computes: a first average of visitation values for devices that are in both the first mobile devices and in the respective cluster; a second average of visitation values for devices that are in both the second devices and in the respective cluster; and a difference between the first average and the second average as a measurement for the respective cluster, and wherein the measurement of the location behavior change is computed from a weighted average of measurements computed for clusters in the attribute space that contain the first mobile devices and second mobile devices, and wherein the weighted average is based on weights assigned to the clusters in the attribute space that contain the first mobile devices and second mobile devices; and the weights are proportional to sizes of the clusters that contain the first mobile devices and second mobile devices”.
Nonetheless, the removal of said limitations from claim 1 of the present application makes claim 1 of the present application a broader version of claim 1 of U.S. Patent No. 10,779,109.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 of the present application is not patentably distinct from claim 1 of U.S. Patent No. 10,779,109.

Claim 2 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 2 of the present application, namely “wherein the counts of visitation to the predetermined region by the respective mobile device are determined based on whether or not each location, in a plurality of locations of the respective mobile device at a plurality of time instances respectively, is located within the predetermined region.”

Claim 3 of U.S. Patent No. 10,779,109 claims nearly identical limitations as claim 3 of the present application, namely “wherein to determine whether or not a location having a set of coordinates, in the plurality of locations of the respective mobile device, is located within the predetermined region, the computing device: combines the coordinates into an identifier of a cell among the plurality of cells in a grid reference system, wherein the cell contains the respective location on the surface of the Earth; and searches a set of cell identifiers pre-associated with the predetermined region to identify a match; wherein the location having the set of coordinates is determined to be within the predetermined region in response to the match being found in the set of cell identifiers pre-associated with the predetermined region; and wherein the location having the set of coordinates is determined to be not within the predetermined region in response to the match not being found in the set of cell identifiers pre-associated with the predetermined region.”

Claim 4 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 4 of the present application, namely “wherein the coordinates are combined to provide the identifier of the cell according to a predetermined function of the coordinates of the respective location.”

Claim 5 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 5 of the present application, namely “wherein the coordinates are combined by: generating two integers from the coordinates according to a precision level; and combining the two integers to provide the identifier of the cell.”

Claim 6 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 6 of the present application, namely “wherein the coordinates are combined by: selecting digits from the coordinates in accordance with a cell resolution level; and combining the digits selected from the coordinates into an integer representing the identifier of the cell.”

Claim 7 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 7 of the present application, namely “wherein the first mobile devices are identified to have the first status for having received the message during the time period; and the second mobile devices are identified to have the second status for having not received the message during the time period.”

Claim 10 of U.S. Patent No. 10,779,109 claims nearly identical limitations as claim 10 of the present application, namely “wherein in at least a first cluster of the plurality of clusters, devices in the first mobile devices which are also in the first cluster having a population size that is different from a population size of devices in the second mobile devices which are also in the first cluster.”

Claim 11 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 11 of the present application, namely “wherein a population size of the first mobile devices is different from a population size of the second mobile devices.”

Claim 11 of U.S. Patent No. 10,779,109 claims nearly identical limitations as claim 12 of the present application, namely “wherein for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, the computing device computes: a first average of responses of devices that are in both the first mobile devices and in the respective cluster; a second average of response of devices that are in both the second devices and in the respective cluster; and a difference between the first average and the second average as a measurement for the respective cluster.”

Claim 11 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 13 of the present application, namely “wherein the measurement of the location behavior change is computed from a weighted average of measurements computed for clusters that contain the first mobile devices and second mobile devices.”

Claim 11 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 14 of the present application, namely “wherein the weighted average is based on weights assigned to the clusters that contain the first mobile devices and second mobile devices; and the weights are proportional to sizes of the clusters that contain the first mobile devices and second mobile devices.”

Claim 13 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 15 of the present application, namely “wherein the sizes of the clusters that contain the first mobile devices and second mobile devices are computed based on at least one of: counts of devices that are in both the first mobile devices and the clusters that contain the first mobile devices and second mobile devices; counts of devices that are in both the second mobile devices and the clusters that contain the first mobile devices and second mobile devices; and counts of devices that are in either the first mobile devices or the second mobile devices and in the clusters that contain the first mobile devices and second mobile devices.”

Claim 12 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 16 of the present application, namely “wherein the subset of the plurality of mobile devices is selected by further selecting from each cluster having a first number of mobile devices having the first status and a second number of mobile devices having the second status; and the first number is equal to the second number.”

Claim 14 of U.S. Patent No. 10,779,109 includes all of the limitations of claim 18 of the present application as follows:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations;
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices has a first status with respect to the message;
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices has a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 14 of U.S. Patent No. 10,779,109 also includes the following limitations: “wherein the calculating comprises: for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, computing a cluster-level measurement of the location behavior change from a difference between: a first average of visitation values for devices that are both in the plurality of the first mobile devices and in the respective cluster; and a second average of visitation values for devices that are both in the plurality of the second mobile devices and in the respective cluster; and combining cluster-level measurements of the location behavior change of clusters that have mobile devices in the subset to generate the measurement of the location behavior change, wherein the measurement of the location behavior change is computed from a weighted average of measurements computed for clusters in the attribute space that contain the first mobile devices and second mobile devices, and wherein the weighted average is based on weights assigned to the clusters in the attribute space that contain the first mobile devices and second mobile devices; and the weights are proportional to sizes of the clusters that contain the first mobile devices and second mobile devices”.
Nonetheless, the removal of said limitations from claim 18 of the present application makes claim 18 of the present application a broader version of claim 14 of U.S. Patent No. 10,779,109.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 18 of the present application is not patentably distinct from claim 14 of U.S. Patent No. 10,779,109.

Claim 14 of U.S. Patent No. 10,779,109 claims exactly the same limitations as claim 19 of the present application, namely “wherein the calculating comprising: for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, computing a cluster-level measurement of the location behavior change from a difference between: a first average of responses of devices that are both in the plurality of the first mobile devices and in the respective cluster; and a second average of responses of devices that are both in the plurality of the second mobile devices and in the respective cluster; and combining cluster-level measurements of the location behavior change of clusters that have mobile devices in the subset to generate the measurement of the location behavior change.”

Claim 15 of U.S. Patent No. 10,779,109 includes all of the limitations of claim 20 of the present application as follows:
A non-transitory computer storage medium storing instructions which when executed by a computing device, cause the computing device to perform a method, the method comprising:
receiving location information of a plurality of mobile devices, wherein each mobile device in the plurality of mobile devices determines locations of the mobile device at respective time instances when the mobile device is at the respective locations;
receiving information identifying a time period during which at least one message related to a predetermined region is transmitted to a portion of the mobile devices at least once;
identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes;
selecting a subset of the plurality of mobile devices based at least in part on identifications of the clusters in the attribute space;
identifying a plurality of first mobile devices in the subset, wherein each mobile device of the first mobile devices having a first status with respect to the message;
identifying a plurality of second mobile devices in the subset, wherein each mobile device of the second mobile devices having a second status with respect to the message;
for each respective mobile device in the first mobile devices and the second mobile devices, computing a response of the respective mobile device based on counts of visitation to the predetermined region by the respective mobile device; and
calculating a measurement of a location behavior change based on a difference between responses of the first mobile devices and responses of the second mobile devices.
However, claim 15 of U.S. Patent No. 10,779,109 also includes the following limitations: “wherein for each respective cluster that contains at least a portion of the first mobile devices and the second mobile devices, the method further comprises computing: a first average of visitation values for devices that are in both the first mobile devices and in the respective cluster; a second average of visitation values for devices that are in both the second devices and in the respective cluster; and a difference between the first average and the second average as a measurement for the respective cluster, and wherein the measurement of the location behavior change is computed from a weighted average of measurements computed for clusters in the attribute space that contain the first mobile devices and second mobile devices, and wherein the weighted average is based on weights assigned to the clusters in the attribute space that contain the first mobile devices and second mobile devices; and the weights are proportional to sizes of the clusters that contain the first mobile devices and second mobile devices”.
Nonetheless, the removal of said limitations from claim 20 of the present application makes claim 20 of the present application a broader version of claim 15 of U.S. Patent No. 10,779,109.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 204 (1963)), claim 20 of the present application is not patentably distinct from claim 15 of U.S. Patent No. 10,779,109.
Response to Arguments
Applicant's arguments filed 6/1/2022 with respect to claims 1-26 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection, as discussed below.

Applicant’s arguments with respect to claims 21-26 have been considered but are moot in view of the new grounds of rejection.

Applicant's arguments filed with respect to claims 1-20 have been fully considered but they are not persuasive.
On page 11 in the Remarks, Applicant argues that Hendrey's description of determining when to send advertisements based on a profile of a user and identifying a prospective customer by filtering based on customer profile does not suggest "identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes."
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Hendrey discloses identifying a plurality of clusters of the plurality of mobile devices according to a set of attributes, wherein identifying the mobile devices in each of the plurality of clusters is based on identifying mobile devices having values of the attributes that are close to each other in an attribute space defined by the set of attributes (Figure 2 and paragraph 0037 disclose identification of a prospective customer in Step 201.  This identification would be responsive to the location of the prospect (preferably the situation in which a prospect is within a predetermined radius of a predetermined point such as the front door of a store), optionally filtered by customer profile information.  Paragraph 0032 discloses the profile may specify the user's interests and types of advertisements he or she desires to receive).  Applicant’s “set of attributes” is interpreted to include Hendrey’s customer profile information which may specify the user's interests and types of advertisements the user desires to receive.
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642